J-A25012-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JUSTIN MITCHELL HAINES                  :
                                         :
                   Appellant             :    No. 411 MDA 2020

          Appeal from the PCRA Order Entered February 18, 2020
  In the Court of Common Pleas of York County Criminal Division at No(s):
                        CP-67-CR-0005514-2015


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY BOWES, J.:                            FILED MARCH 02, 2021

      Justin Mitchell Haines appeals pro se from the order that denied his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”). We affirm.

      We gather the following factual history from the Commonwealth’s

affidavit of probable cause.   In the early evening on February 8, 2015,

Appellant left a bar where he had imbibed multiple alcoholic beverages and

crashed his vehicle into one being driven by Kyle Quigley. Mr. Quigley was

ejected from the vehicle and was later pronounced dead at Harrisburg

Hospital.   Amy Marburger, a passenger in Mr. Quigley’s car, survived but

sustained severe injuries. Subsequent testing of his blood requested after

responding officers smelled alcohol on Appellant’s breath revealed that

Appellant, who had two prior convictions for driving under the influence

(“DUI”), had a blood alcohol content of .25%.
J-A25012-20


      Appellant was charged with the following offenses: (1) third-degree

murder; (2) aggravated assault; (3) homicide by vehicle while DUI; (4)

aggravated assault by vehicle while DUI; (5) homicide by vehicle; (6)

aggravated assault by vehicle; (7) DUI—highest rate of alcohol, third or

subsequent offense; (8) DUI—general impairment; (9) reckless driving; (10)

careless driving; (11) careless driving—unintentional death; (12) careless

driving—serious bodily injury; and (13) driving at an unsafe speed.

      Prior to trial, Appellant moved to suppress the results of his blood test.

The trial court granted suppression, the Commonwealth appealed, this Court

remanded for a factual determination, the trial court again granted

suppression, the Commonwealth again appealed, and this Court affirmed the

suppression order based upon, inter alia, Birchfield v. North Dakota, 136
S. Ct. 2160 (2016), and Commonwealth v. Ennels, 167 A.3d 716, 724

(Pa.Super. 2017) (holding that consent for a blood draw is involuntary under

Birchfield if it follows threatened enhanced punishment for refusal to

consent). See Commonwealth v. Haines, 200 A.3d 563 (Pa.Super. 2018)

(unpublished memorandum).

      Thereafter, Appellant entered a negotiated guilty plea. Appellant agreed

to plead guilty to homicide by vehicle while DUI, aggravated assault by vehicle

while DUI, homicide by vehicle, aggravated assault by vehicle, DUI—general

impairment, careless driving, and driving at an unsafe speed in exchange for

an aggregate sentence of eight to sixteen years of imprisonment.


                                     -2-
J-A25012-20


       On June 28, 2019, the trial court sentenced Appellant in accordance with

the plea agreement.        Specifically, Appellant received consecutive terms of

incarceration of five to ten years for homicide by vehicle while DUI, and three

to six years for homicide by vehicle. Appellant also received two and one-half

to five years for aggravated assault by vehicle while DUI and one and one-

half to four years for aggravated assault by vehicle, to run concurrent with the

five-to-ten-year sentence.1        The trial court determined that the remaining

counts merged for sentencing purposes.

       Appellant filed neither post-sentence motions nor a direct appeal. On

November 22, 2019, Appellant filed a timely pro se PCRA petition. Counsel

was appointed and ultimately filed a motion to withdraw and no-merit letter

pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and

Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc). The

PCRA court granted counsel’s request and issued notice of its intent to dismiss

Appellant’s petition.      Appellant filed no objections, and the PCRA court

dismissed the petition by order of February 13, 2020.

       Appellant filed a timely notice of appeal.      The PCRA court ordered

Appellant to file a Pa.R.A.P. 1925(b) concise statement of errors complained

of on appeal, but Appellant did not comply.        The PCRA court authored an



____________________________________________


1The sentence structure was motivated in part by the request for leniency of
Ms. Marburger, who sympathized with Appellant’s addiction issues. See N.T.
Guilty Plea, 5/20/19, at 8-9.

                                           -3-
J-A25012-20


opinion so stating and sent the record to this Court.        Appellant filed an

application for relief in this Court, indicating that he never received the Rule

1925(b) order, citing prison lockdown procedures that began in March 2020.

This Court granted Appellant leave to file his statement nunc pro tunc and

remanded the case to the PCRA court for a new opinion. After Appellant and

the PCRA court submitted their Rule 1925 filings, the parties filed their briefs.

The appeal is now ready for our disposition.

      Appellant presents three questions for our review:

      1)    Was the [PCRA court] in error when it stated that
            [Appellant’s] claim that his guilty plea was illegally
            introduced because [he] failed to file a petition to withdraw
            and/or take a direct appeal on the matter?

      2)    Was the [PCRA court] in error when it stated that the
            sentence given was legal and double jeopardy does not
            apply?

      3)    Was the [PCRA court] in error when it stated that the
            counsel for [Appellant] was not in error for failing to argue
            the claim of double jeopardy in the sentencing aspects?

Appellant’s brief at 2.

      We begin with the applicable legal principles.

      This Court’s standard of review regarding an order denying a
      petition under the PCRA is whether the determination of the PCRA
      court is supported by the evidence of record and is free of legal
      error. The PCRA court’s findings will not be disturbed unless there
      is no support for the findings in the certified record.

Commonwealth v. Allison, 235 A.3d 359, 362 (Pa.Super. 2020) (internal

quotation marks omitted). Further, “[i]t is an appellant’s burden to persuade




                                      -4-
J-A25012-20


us that the PCRA court erred and that relief is due.”     Commonwealth v.

Stansbury, 219 A.3d 157, 161 (Pa.Super. 2019) (cleaned up).

       All three of Appellant’s arguments hinge upon a determination that

receiving sentences for both homicide by vehicle and homicide by vehicle while

DUI violated his double jeopardy rights. Specifically, Appellant contends that

counsel was ineffective in not raising the double-jeopardy challenge to his

sentence, see Appellant’s brief at 13-14; that counsel’s ineffectiveness in not

recognizing the double-jeopardy violation unlawfully induced him to accept

the guilty plea, id. at 6-7;2 and that the resulting sentence is illegal. Id. at




____________________________________________


2  Appellant also suggests on appeal that counsel was ineffective in
recommending that he accept the plea agreement because, with the BAC test
results suppressed, the Commonwealth could not have proven that he was
DUI. See Appellant’s brief at 6-7. That claim was not raised in Appellant’s
PCRA petition, and thus is not properly before us. See, e.g., Commonwealth
v. Santiago, 855 A.2d 682, 691 (Pa. 2004) (“We have stressed that a claim
not raised in a PCRA petition cannot be raised for the first time on appeal.”).

In any event, we note that the crime of DUI—general impairment, which is
the DUI charge to which Appellant pled guilty, requires no proof of a specific
BAC, but merely evidence that he had consumed “a sufficient amount of
alcohol such that the individual is rendered incapable of safely driving,
operating or being in actual physical control of the movement of the vehicle.”
75 Pa.C.S. § 3802(a)(1). Here, not only did the officers indicate that they
smelled alcohol on Appellant’s breath, but the Commonwealth had video
footage of Appellant imbibing multiple shots and beers at the bar from which
he stumbled to his car minutes before the collision. See N.T. Pretrial Hearing,
4/12/19, at 12-13. Such was more than enough to sustain a conviction under
§ 3802(a)(1). See, e.g., Commonwealth v. Hartle, 894 A.2d 800, 804
(Pa.Super. 2006) (holding evidence of DUI was sufficient where officers
testified to smelling alcohol on the defendant’s breath and noting indicia of
intoxication).

                                           -5-
J-A25012-20


8-12. Since there is no double jeopardy violation present in this case, all of

Appellant’s claims fail.

      The   double   jeopardy    clauses   of   the   federal   and   Pennsylvania

constitutions provide co-extensive protection against subsequent prosecutions

for the same act.          Commonwealth v. Kolovich, 170 A.3d 520, 526

(Pa.Super. 2017).     They also prohibit “multiple punishments for the same

offense.”   Commonwealth v. Crissman, 195 A.3d 588, 591 (Pa.Super.

2018). The principles of merger of sentences “safeguard criminal defendants

from double jeopardy violations by guiding judicial inquiry into whether

multiple punishments have been imposed for the same offense.” Id.

      Double jeopardy challenges are examined under the “same-elements”

test, which mandates that “each offense or subsequent prosecution must

require proof of at least one fact that the other offense or prosecution did not.”

Kolovich, supra at 526. See also Commonwealth v. Wade, 33 A.3d 108,

121 (Pa.Super. 2011) (discussing the relationship between double jeopardy

analysis and the merger statute, 42 Pa.C.S. § 9765). If the multiple crimes

“arise from a single criminal act and all of the statutory elements of one

offense are included in the statutory elements of the other offense,” then the

sentences merge to avoid a violation of the defendant’s double jeopardy

rights. Crissman, supra at 591 (quoting 42 Pa.C.S. § 9765). Conversely, if

there are separate criminal acts, or if each offense contains an element that




                                      -6-
J-A25012-20


is not present in the other, the prohibition against double jeopardy does not

require merger of the crimes for sentencing purposes. Id.

      Appellant argues that his convictions for homicide by vehicle and

homicide by vehicle while DUI should merge for sentencing purposes because

“[o]ne person died, not two.” Appellant’s brief at 9. While he acknowledges

that the two statutes have some different elements, he contends that the rule

of lenity requires a finding not that it intended to allow two punishments for a

single homicide, but to provide “alternative bases upon which to proceed if a

life is taken as a result of the commission of a traffic offense.” Id. at 10. He

asserts that “a decisive majority of jurisdictions addressing the issue in a

similar context have declined to impose multiple convictions and sentences

for variations of murder when only one person was killed.” Id. at 9 (collecting

cases).   Therefore, Appellant posits, his separate punishments for the two

homicide convictions violates double jeopardy and constitutes an illegal

sentence.

      Appellant’s argument has been repeatedly rejected by the appellate

courts of this Commonwealth. For example, in Commonwealth v. Collins,

764 A.2d 1056 (Pa. 2001), the defendant crashed and killed a passenger in

his own car and was convicted of, inter alia, homicide by vehicle, homicide by

vehicle while DUI, carless driving, and driving at unsafe speeds. He appealed

the imposition of separate, consecutive sentences for the two homicide

convictions, contending “that because one death resulted from his criminal


                                     -7-
J-A25012-20


conduct of ‘unsafe driving while intoxicated,’” he could only be sentenced for

one homicide conviction. Id. at 1058. He maintained that he could not “be

sentenced separately for causing a death by two different means, i.e., by

operating a motor vehicle while intoxicated and by simultaneously violating

other provisions of the Vehicle Code.” Id.

       Our Supreme Court examined the elements of the two offenses.

Homicide by vehicle at the time was defined as follows:

       Any person who unintentionally causes the death of another
       person while engaged in the violation of any law of this
       Commonwealth or municipal ordinance applying to the operation
       or use of a vehicle or to the regulation of traffic except section
       3731 (relating to driving under influence of alcohol or
       controlled substance) is guilty of homicide by vehicle, a
       misdemeanor of the first degree, when the violation is the cause
       of death.
Id. at 1058 (quoting, with added emphasis, 75 Pa.C.S. § 3732).3 Meanwhile,

the law at the time provided that one commits homicide by vehicle while DUI


____________________________________________


3At the time Appellant herein committed his criminal acts, the homicide by
vehicle statute provided:

       Any person who recklessly or with gross negligence causes the
       death of another person while engaged in the violation of any law
       of this Commonwealth or municipal ordinance applying to the
       operation or use of a vehicle or to the regulation of traffic except
       section 3802 (relating to driving under influence of alcohol or
       controlled substance) is guilty of homicide by vehicle, a felony of
       the third degree, when the violation is the cause of death.

75 Pa.C.S. § 3732(a) (effective December 20, 2010 to January 2, 2017).




                                           -8-
J-A25012-20


when one “unintentionally causes the death of another person as the result

of a violation of section 3731 (relating to driving under influence of

alcohol or controlled substance) and who is convicted of violating section

3731[.]”4 Id. (quoting with added emphasis 75 Pa.C.S. § 3735(a)(2)).

Hence, not only was there not a complete identity of elements, but “the

legislature crafted the statutory elements of the two offenses as mutually

exclusive (homicide by vehicle requiring a non-DUI Vehicle Code conviction,

while homicide by vehicle/DUI requiring a DUI conviction).” Id. at 1059.

       Therefore, the High Court rejected the defendant’s challenge that he

could receive only one homicide sentence, explaining as follows:

       Because of the mutually exclusive nature of the offenses, the
       same evidence could not possibly have satisfied the distinct
       elements of the two offenses. . . . Appellant’s characterization of
       his criminal conduct as “unsafe driving while intoxicated,” paints
       the factual predicate with too broad a brush. Here, Appellant’s
       driving while intoxicated (which resulted in death) satisfied the
       elements of homicide by vehicle/DUI, while his non-DUI Vehicle
       Code violations (which resulted in death) satisfied the elements of
       homicide by vehicle. The fact that the death of the same
       individual supported elements in both offenses does not warrant
       the merging of the sentences imposed when other mutually
       exclusive elements of the crimes remain.




____________________________________________


4 At the time at issue herein, the statute correspondingly provided that
homicide by vehicle while DUI was committed when one “unintentionally
causes the death of another person as the result of a violation of section 3802
(relating to driving under influence of alcohol or controlled substance) and
who is convicted of violating section 3802[.]” 75 Pa.C.S. § 3735(a) (effective
February 1, 2004 to December 23, 2018).

                                           -9-
J-A25012-20
Id. Although Collins was decided before the enactment of § 9765, this Court

recently   confirmed    the   continuing   viability   of   its   holding.   See

Commonwealth v. Grays, 167 A.3d 793, 815 (Pa.Super. 2017) (“[T]he

crimes of homicide by vehicle and homicide by vehicle–DUI did not merge for

sentencing purposes.”).

      In the instant case, Appellant was charged with, and pursuant to his

guilty plea convicted of, homicide by vehicle while DUI and the predicate

offense of DUI—general impairment, as well as homicide by vehicle and the

predicate offenses of careless driving and driving at an unsafe speed, which

were the same convictions at issue in Collins. Accordingly, under our well-

settled precedent, Appellant’s double jeopardy rights were not violated by the

imposition of separate sentences for his separate convictions for homicide by

vehicle and homicide by vehicle while DUI, even though a single death

supported both convictions.

      Consequently, counsel was not ineffective in failing to litigate a double-

jeopardy challenge. See Commonwealth v. Spotz, 896 A.2d 1191, 1210

(Pa. 2006) (“Counsel will not be deemed ineffective for failing to raise a

meritless claim.”).    In the absence of any error on the part of counsel in

assessing the double jeopardy implications of Appellant’s plea, Appellant’s

claim that counsel’s ineffectiveness caused him to enter an involuntary plea




                                     - 10 -
J-A25012-20


likewise fails.5     Cf. Commonwealth v. Kelley, 136 A.3d 1007, 1014

(Pa.Super. 2016) (“[P]lea counsel was ineffective for advising Appellant to

accept a plea bargain that called for an illegal sentence.”).

       In sum, because Appellant’s convictions and sentence do not violate his

double jeopardy rights, none of his claims merits PCRA relief. Therefore, the

PCRA court did not err in denying his PCRA petition.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/02/2021




____________________________________________


5 The PCRA court rejected Appellant’s claim that his guilty plea was unlawfully
induced, finding it waived because he did not file a motion to withdraw his
plea and a direct appeal, and because he does not claim that he was innocent.
See PCRA Court Opinion, 2/13/20, at 7-8. However, claims that plea counsel’s
ineffectiveness induced an involuntary plea are properly analyzed as claims of
ineffective assistance of counsel, and “all constitutionally cognizable
ineffectiveness claims are cognizable under the PCRA without regard to
innocence, including cases involving guilty pleas.” Commonwealth v.
Lynch, 820 A.2d 728, 732 (Pa.Super. 2003). Nonetheless, “we may affirm
the decision of the PCRA court if there is any basis on the record to support
the PCRA court’s action; this is so even if we rely on a different basis in our
decision to affirm.” Commonwealth v. Wiley, 966 A.2d 1153, 1157
(Pa.Super. 2009) (cleaned up).

                                          - 11 -